DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12-30-21 has been entered. 
Claims 4-8 have been canceled. Claims 1-3 are pending and under consideration. 
Applicant's arguments filed 12-30-21 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim interpretation
The calculation for GEBV was well-known in the art as described by Meuwissen (2001, Genetics, Vol. 157, 1819-1829) and Hayes (J. Dairy Sci., 2009, Vol. 92, pg 433-443). 
The calculation for GPTA was well-known in the art as described by Weinel (Proceedings of 9th WCGALP, 2010). 
Claim Objections
Claim 1 can be written more clearly because it includes numerous redundancies and because the first step does not require using fetuses from a dairy animal. A clear claim would be: ---A method of producing cattle with increased genetic merit, the method comprising:
i) extracting genomic DNA from cattle fetuses while they gestate; 
ii) genotyping the DNA using a cattle SNP database for desired quantitative ;
iii) calculating the genomic estimated breeding values (GEBVs) or genomic predicted transmitting abilities (GPTAs) for each fetus based on the genotyping; 
iv) selecting 
Claim Rejections - 35 USC § 112
Claims 1-3 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is drawn to a method of producing production dairy animals comprising 
extracting genomic DNA from gestating fetuses, wherein each of the fetuses is a selection candidate in a breeding program and is gestating within a female,
genotyping the DNA to obtain genotypes for the fetuses; 
determining genomic estimated breeding values (GEBVs) or genomic predicted transmitting abilities (GPTAs) using the obtained genotypes; 

selecting a second group of genotyped fetuses for use as oocyte donors, wherein the second group is selected based on the determined GEBVs or GPTAs; 
harvesting oocytes from the selected second group; 
fertilizing the oocytes in vitro such that embryos are obtained; 
transferring the embryos into production dairy animals; and producing production dairy animals from the transferred embryos. 
The sole disclosed use of making a dairy animal by determining GEBVs or GPTAs as required in claim 1 is for selecting against inferior/detrimental genotypes and producing animals with “productive elite genotypes” (pg 6-7). The specification teaches the genotype of the fetus is used to determine the GEBV or GPTA for “one or more traits, including but not limited to the following: protein; feed efficiency; dairy form; feet and legs composite; somatic cell score; daughter calving ease; fat; udder composite; productive life; fertility index; and daughter stillbirth. In certain embodiments of the invention, feed efficiency is equal to dollar value of milk produced less feed costs for extra milk and less extra maintenance costs. In further embodiments, the fertility index is a function of heifer conception rate, cow conception rate and daughter pregnancy rate” (pg 3-4). However, steps of claim 1 do not require selecting fetuses with increased genetic merit or any of the features listed on pg 3-4.
Step ii) requires “genotyping the [genomic] DNA” but does not require genotyping for specific genes or SNPs associated with inferior genotypes or “elite genotypes”. In the specification, the term “genotyping” is described on pg 21 as: “the term ‘genotyping’ st full paragraph). Step ii) should be limited to genotyping SNPs. 
Step iii) requires determining the GEBVs or GPTAs using the genotypes obtained but does not require determining GEBVs or GPTAs based on specific genes or SNPs associated with inferior genotypes or “elite genotypes”. Pg 44 teaches: “in order to maximize genetic progress, one should rank all tested animals based on the GEBV, for example, and then select the minimum number of top males and females required to maintain the line, breed and/or herd size and to avoid inbreeding problems. This ensures that the average GEBV of selected animals is substantially higher than the average GEBV of all animals tested. In particular through the use of artificial insemination (AI), one needs to select fewer males than females and the selection intensity for males is higher than for females”. Applicants rely on the teachings of Meuwissen (Genetics, 2001, Vol. 157, pg 1819-1829) for determining GEBVs; however, Meuwissen is limited to using “quantitative trait loci” (QTL) and genomic data from cattle and selecting economically important quantitative traits (first sentence) and genotyping individuals “for “Figure 1 shows the range over the distribution of breeding values across all selection candidates. The animals for the breeding program constitute the top 1% of selection candidates in terms of EBV, while those for the embryo program make up the next 29% of selection candidates in terms of EBV. This leads to two truncation points of the distribution. The first one defines the lower bound for the EP animals (2,640.15) and the second, the upper EP and lower BP bound (2,780.74). The resulting average EBVs in the two selection groups are 2,684.76 and 2,806.12 for the EP and BP group, respectively.” However, the numbers are meaningless without knowing the traits being looked at, the GEBVs or GTPI score, the breeding goal, economic values, heritability values, limits, or how to calculate the GTPI score required to obtain fetuses with increased genetic merit. Most importantly, the claims are not limited to determine GEBVs based on markers/QTL that will reveal whether the fetus has increased genetic merit. Van Raden (Dairy Sci., 2008, Vol. 91, pg 4414-4423) describes methods of computing genomic predictions in cattle using 50K SNPs as the basis of the calculation and identifying abnormal QTLs (pg 4414, last paragraph). However, the claims are not limited to excluding fetuses with abnormal or desired markers/QTLs, and neither Van Raden nor the specification teach which markers/QTL are of interest in cattle. Yudin (Russian J. Genetics, 2016, Vol. 6, main trends in the advance of genomic selection are the improvement of the accuracy of breeding value estimations by pooling the reference populations”; pg 323, “increasing the accuracy of the breeding value estimations by pooling reference populations”; pg 321, col. 2, 1st and 2nd para; pg 325, “Time points for the evaluation of animal breeding values in genomic selection and traditional progeny testing”). The specification does not correlate individual fetus genotyping and selection to population genotyping and selection as broadly encompassed by claim 1. The specification does not correlate genotyping and calculating GEBV/GTPI based on a plurality of genes in a cattle SNP database genotyping a single gene and calculating GEBVs or GTPIs. Accordingly, the specification lacks written description for the specific means to determine the GEBVs and GPTAs in any species other than cattle or the markers/QTLs used to make the calculations as required in step iii). 

Steps iv) and v) require selecting fetuses as semen or oocyte donors without requiring they have increased genetic merit. The fertilizing step requires using oocytes from “selected” females but does not require they are fertilized by the sire selected in step v). 

Overall, the specification lacks written description for using the method claimed to select any dairy animal other than cattle, using any genomic data as the basis for determining GEBVs and GPTAs other than SNPs, determining the GEBVs and GPTAs using marker/QTL data other than markers/QTLs associated with increased genetic merit, the markers/QTLs associated with increased genetic merit in cattle, fertilizing oocytes obtained from the 2nd group of fetuses using semen from any cattle other than those selected in the 1st group of fetuses, or obtaining any dairy animal having any desired QTLs as encompassed by claim 1. Applicants fail to provide adequate written description for the combination of breeding goal, GEBV/GPTA traits, GEBV/GPTA calculation parameters, GEBV/GPTA limits, the means of calculating GTPI scores, economic values, or heritability values required to increase the genetic merit of a female or male individual or population. 

Regarding GPTA, the specification teaches GEBV is used to determine GPTA because GPTA is half the value of the GPTA (Declaration filed 12-30-21, paragraph 16). Calculating GPTA lacks written description for reasons set forth above.  
The concept of selecting a first group based on their GEBVs or GPTAs being “the top 1%” in claim 2 lacks written description for reasons set forth above. First, the specification does not teach the traits/QTLs used as the basis of the calculation. Second, the specification does not teach the algorithm for determining when a fetus or 
Response to arguments
Applicants point to paragraph 13 of the Declaration filed 12-30-21 which discusses the metes and bounds of “genotyping”. Applicants’ argument is not persuasive. The meaning of “genotyping” is not in question. The specification and the art at the time of filing is limited to genotyping a cattle fetus and comparing it to 50K SNPs of cattle in order to determine whether the fetus has increased genetic merit; however, the claims are not so limited. The specification does not teach how to use genotyping data for one, two, three… genes as broadly encompassed by claim 1. The specification does not teach which data from the genotyping, i.e. which traits, SNPs, QTLs, are used to calculate the GEBV. Accordingly, the metes and bounds of “genotyping” is not in question; the breadth claimed lacks written description and should at least be limited to cattle data. 
Paragraph 14 of the Declaration states GEBV and GPTA calculations were well-known in the art. The Declaration is not persuasive. Meuwissen appears to be limited to certain markers/QTL to determine GEBV; however, neither Meuwissen nor the specification teach which markers/QTL are of interest in cattle. The GEBV results in Example 4 are meaningless without knowing the traits being looked at, the breeding goal, economic values, heritability values, limits, or how to calculate the GTPI score required to obtain fetuses with any genetic merit. Van Raden describes methods of computing genomic predictions in cattle using 50K SNPs as the basis of the calculation and identifying abnormal QTLs (pg 4414, last paragraph). However, the claims are not 
Paragraph 17 of the Declaration discusses how to identify “the top 1%” of a group of dairy animal fetuses by picking, for example, one or more trait and determining the GEBVs for 100 cattle. The Declaration is not persuasive because the specification and the art at the time of filing appear to be limited to using “genomic total performance index” (GTPI) (pg 22, 2nd full paragraph) of desired traits in cattle for calculating the GEBV. The specification does not correlate using the “performance index” to determine GEBVs or GPTAs of any desirable trait to using genomic data for any one, two, or three genes/SNPs/QTLs to calculate GEBVs or GPTAs as broadly encompassed by claim 1. 
 
Claims 1-3 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 remains indefinite because the breeding goal, what is being genotyped (i.e. whole genome, SNPs), and the traits being assessed are unclear. It is unclear or a herd is being assessed for genetic merit via genotyping. It is unclear whether female reproductivity vs male reproductivity vs health vs milk production vs etc. is being genotyped, the one or more traits being looked at for each breeding goal. It is unclear how to use that any genotyping data to determine the threshold of GEBVs, GPTAs, GTPI, or select any fetuses of interest. In other words, the genotyping and determining steps are indefinite because the breeding goal and traits being assessed by genotyping and the means by which they are genotyped are unclear, because they fail to logically flow, because they fail to have a nexus with each other. 
Likewise, the selecting steps are indefinite because they also fail to logically flow or have a nexus with any desired result. The selecting steps of the claim do not require selecting fetuses with increased or decreased genetic merit. The final step requires obtaining a dairy animal from the fetuses but does not require it has increased or decreased genetic merit. The selection steps are based on the GEBVs, GPTAs, or a GTPI score; however, it is unclear how to use any genotyping/SNP/QTL data to determine the threshold of GEBVs, GPTAs, GTPI required for any specific breeding goals. It is unclear whether the individual fetuses or a herd is being assessed for genetic merit via genotyping. It is unclear whether female reproductivity vs male reproductivity vs health vs milk production vs etc. is being selected and which trait(s) is being looked 
Response to arguments
Paragraph 19 of the Declaration says the amendment of claim 1, which deletes the need for selecting a particular breeding goal or trait, is adequate to overcome the rejection. The Declaration is not persuasive because the sole disclosed use for the methods selecting fetuses of interest, because steps iv) and v) require selecting male and female fetuses based on their GEBV or GPTA scores, and because applicants only describe calculating GEBVs and GPTAs based on the Genomic Total Performance Index (GTPI) (pg 22, 2nd full paragraph, et al.)
Paragraph 20 of the Declaration says that those of skill would understand that genotyping in step ii) encompasses any example cited by the Examiner and that those of skill would know the “genotyping must be evenly-spaced dense and genome-wide using markers, e.g. SNPs, in order to accurately generate GEBVs or GPTAs”. The Declaration is not persuasive because the genotyping and determining steps are indefinite because the breeding goal and traits being assessed by genotyping and the means by which they are genotyped are unclear, because they fail to logically flow, because they fail to have a nexus with each other. It is wholly unclear what the Declaration means by genotyping that is “evenly-spaced, dense and genome-wide using markers [ ] to generate GEBVs or GPTAs” because it is unclear when genotyping is “evenly-spaced”, “dense” or “genome-wide” and because this sentence appears to conflict with the Declarant’s previous statement that genotyping in step ii) encompasses any example cited by the Examiner which includes genotyping one, two, three… gene 

Claim Rejections - 35 USC § 102
The rejection of claim 1 under 35 U.S.C. 102a1 as being anticipated by Yudin (Russian J. Genetics, 2016, Vol. 6, No. 3, pg 321-329) has been withdrawn because Yudin did not teach the fetuses were “gestating within a female” as newly required in claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yudin (Russian J. Genetics, 2016, Vol. 6, No. 3, pg 321-329) in view of Peippo (Agricultural and Food Science in Finland, 1996, Vol. 5, pg 341-346).
The preamble of claim 1 requires “extracting DNA from gestating fetuses wherein the fetuses are selection candidates in a breeding program” which encompasses any fetus being tested for any reason. 

The DNA for each fetus was genotyped using an array of SNPs with chips (pg 326, “Using embryo genotyping in breeding”) which is equivalent to the genotyping step. 
The GEBVs were determined (pg 322, “Increasing the accuracy of the breeding value estimations”) which is equivalent to the determining step. 
The males and females are selected for breeding (pg 326, “using embryo genotyping in breeding”) which is equivalent to the selecting steps. 
Oocytes are harvested (pg 324 “Ovum pick-up…”) and used for fertilization which is equivalent to the harvesting and fertilizing steps, and offspring were obtained which is equivalent to the last step. 
Yudin taught all the limitations of claim 1 except for extracting genomic DNA while the fetus is “gestating within a female” as newly required in claim 1. 
However, isolating genomic DNA from amniotic fluid of a cattle fetus gestating in a female for use in genotyping was well-known in the art at the time of filing as described by Peippo (pg 342, col. 1, 2nd full paragraph, “an amniotic fluid sample can be taken from a living animal either through a flank incision…or transvaginally at 2 to 9 months”). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to produce dairy animals using GEBV or GPTA calculations as described by Yudin using genomic DNA from amniotic fluid of a cattle fetus gestating in a female. Those of ordinary skill in the art at the time of filing would have been motivated to use genomic 
Claim 2 has been included because Yudin taught selecting cattle of interest, and selecting the “top 1%” based on the GEBV or GPTA score for any desired trait would have been obvious to those of skill in the art at the time of filing. Those of ordinary skill in the art at the time of filing would have been motivated to select the “top 1%” to obtain the most desirable traits. Claim 2 has also been included because the metes and bounds of “top 1%” are unclear – it appears to be based on a plurality of traits, but claim 1 does not require calculating GEBV or GPTA based on a plurality of traits. 
Peippo taught using cells the amniotic fluid, i.e. amniocytes, as required in claim 3.  

Conclusion
No claim is allowed. 

		Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632